01/12/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: AF 06-0185


                                      AF 06-0185                    F1LEJ
                                                                     JAN 1 2 2022
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    State of Montana
IN THE MATTER OF APPOINTING MEMBERS TO
THE SENTENCE REVIEW DIVISION OF THE                                 ORDER
MONTANA SUPREME COURT




      The term of the Honorable John Warner (Retired) as an alternate member of the
Sentence Review Division of the Montana Supreme Court expired on December 31, 2021.
The Court thanks Judge Warner for his service to the Commission, to the Court, and to the
people of Montana.
      Pursuant to § 46-18-901, MCA, the expiration of Judge Warner's term requires the
Chief Justice of this Court to appoint a new alternate member to the Sentence Review
Division. Judge Warner has expressed an interest in being reappointed. Therefore, and
with the consent of the appointee,
      IT IS ORDERED that the Honorable John Warner (Retired) is reappointed as the
alternate member to the Sentence Review Division for a term of three years, expiring
December 31, 2024.
      The Clerk is directed to provide copies of this Order to the Honorable John Warner,
all members of the Sentence Review Division, the State Bar of Montana, Shelly Smith,
Office Administrator for the Sentence Review Division, and all Montana District Court
Clerks.
       DATED this ki)47day of January, 2022.

                                                For the Court,



                                                By
                                                             Chief Justice